Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connection portion of claims 1 and 3, annular positioning step found in claim 8, cooperation step in claim 8, the seal ring in claim 8, the engagement structure found in claim 10, root and edge parts in claim 12, and the collapsing portion protruding beyond the skirt main body on the first side is gradually reduced from root to edge in claims 15 & 16 must be shown or the feature(s) canceled from the claim(s). In addition, the examiner has assumed that the dust scraping member in claims 1 and 3 is defined by figure 2 and the dust scraping device in claims 1 and 3 is defined by figure 3. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because on Figures 3 and 5, the designation for item 31 appears point to two different parts of the application.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities; paragraph [0017], item 31 is defined as engagement slots while in paragraph [0048], item 31 is defined as first arc-shaped connection portion. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "an engagement structure" in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The term "engagement structure" in claim 10 is a relative term which renders the claim indefinite.  The term "engagement structure" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since claims 11-20 further depend on claim 10, they are also rejected.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell-Hill (US 2019/0200824), hereinafter Campbell, in view of Bian (CN 108814420).
Regarding Claim 1, Campbell discloses or teaches a dust scraping device (Fig. 1, para. [0016]) for a cleaning apparatus (Fig. 1, item 1), the cleaning apparatus comprising a dust cup (Fig. 1, item 21) and a removable cyclone separation unit (Fig. 1, item 20) arranged in the dust cup, wherein: the dust scraping device comprises a dust scraping member (Fig. 2C below, combination of items 25 & 25A), the dust scraping member has a connection portion (Fig. 2C below, item 25A) extending in a removal direction of the cyclone separation unit, and a dust scraping portion (Fig. 2C below, item 25) extending to an interior of the dust cup and slidably abutting against the cyclone separation unit (Figs. 2A-2C, para. [0032, 0037-0038]); and the dust scraping device is mounted at the dust cup, and the dust scraping portion scrapes off at least part of debris on an outer side of the cyclone separation unit when the cyclone separation unit is removed from the dust cup (Fig. 2A-2C, para. [0032, 0037-0038]).
 Campbell does not explicitly state or show the dust scraping portion extending in a direction perpendicular to the removal direction.  However, Bian teaches the dust scraping portion extending in a direction perpendicular to the removal direction (fig. 6, item 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dust scraping portion in Campbell with the dust scraping portion extending in a direction perpendicular to the removal direction as in Bian, because having the dust scraping portion extending in a direction perpendicular to the removal direction allows for a larger contact surface of the scraping portion on the filter when perpendicular to the removal direction which allows better cleaning of the filter.

    PNG
    media_image1.png
    334
    572
    media_image1.png
    Greyscale

Regarding Claim 2, Campbell discloses or teaches the dust cup has a cylindrical dust cup main body (Figs. 3A, 3B, 4A, 4B, para. [0032, 0037-0038]) and an open portion arranged at an end of the dust cup main body (Figs. 2C above, item Z1, para. [0036]); the dust scraping member is a cylindrical dust scraping ring (Figs. 3A, 3B, 4A, 4B, item 25, para. [0032, 0037-0038]), and the dust scraping ring is coaxially mounted at the open portion of the dust cup (Figs. 2A-2C, para. [0032]); the cyclone separation unit is coaxially arranged within the dust cup (Fig. 1, around axis X), and the cyclone separation unit comprises a cylindrical filter screen (Fig. 1, item 23) and a cyclone separation portion (Fig. 1, area around item 31 within item 21) located downstream of the filter screen; and the dust scraping ring scrapes off debris on an outer side of the filter screen (Fig. 2A-2C, para. [0020, 0037-0038]).
Regarding Claim 3, Campbell does not explicitly state or show the dust scraping ring is L-shaped. However, Bian teaches the dust scraping ring is L-shaped portion (fig. 6, items 14 and 15) with a transverse portion (fig. 6, being indicated by the protrusion of item 14) and a vertical portion (fig. 6, indicated by item 15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dust scraping ring in Campbell with the dust scraping ring with an L-shape as in Bian, because having the dust scraping ring with an L-shape allows for a larger contact surface of the scraping ring on the filter which allows better cleaning of the filter.
Regarding Claim 4, Campbell discloses or teaches a mounting ring (fig. 2C above, item 25A) and an annular dust scraping plate (fig. 2C above, item 25) an outer wall of the mounting ring is fixedly coupled to the interior of the dust cup (fig. 2C above, item 25A moves with interior of item 21); the annular dust scraping plate is integrally (It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the scraping integrally formed to make replacement of the scraper easier and less prone to failure) formed on a side, away from the open portion, of the mounting ring, radially extends inwards, and abuts against the filter screen (fig. 2C above, item 25 is on side of item 25A that is away from item Z1, para. [0032, 0037-0042]); 
Regarding Claim 5, Campbell does not explicitly state or show a connection base and a dust scraping ring mounting rack. However, Bian teaches a connection base (fig. 2 below, item Z2) and a dust scraping ring mounting rack (fig. 6, item 17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the dust scraping ring in Campbell with a connection base and a dust scraping ring mounting rack as in Bian, because a connection base and a dust scraping ring mounting rack allows the scraper to be connected to the dust cup so both move in tandem to allow for the cleaning of the filter when the dust cup is moved .

    PNG
    media_image2.png
    425
    490
    media_image2.png
    Greyscale

Regarding Claim 9, Campbell does not explicitly state what the dust scraping ring is made of, such as rubber. However, Bian teaches the dust scraping ring is made of rubber (pages 3-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dust scraping ring in Campbell to be made of rubber as in Bian, because having a dust scraping ring made of rubber ensures the filter is not damaged when scraping the filter of the device.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Bian as applied to claim 4, in further view of Tang et al. (CN 111449568), hereinafter Tang.
Regarding Claim 6, Campbell as modified by Bian not explicitly state or show a supporting washer. However, Tang teaches a supporting washer (fig. 9, item 144). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the mounting ring in Campbell as modified Bian with a supporting washer as in Tang, because a supporting washer allows a proper seal to prevent dust from going past the dust scraper when moving against the filter.
Regarding Claim 7, Campbell as modified by Bian not explicitly state a seat of the filter screen. However, Tang teaches a seat of the filter screen (fig. 2 below, item Z3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter screen in Campbell as modified Bian with a seat as in Tang, because having a seat on the filter screen ensures the scraper has a backstop so it does not move past the end of the filter when installed and damage device.

    PNG
    media_image3.png
    683
    511
    media_image3.png
    Greyscale

Regarding Claim 8, Campbell as modified by Bian not explicitly state or show a annular positioning step, a cooperation step, and a seal ring. However, Tang teaches a annular positioning step (fig. 2, the grooves in the rack of item 153, pages 6-7), a cooperation step (fig. 2, the grooves in the rack of item 152, pages 6-7), and a seal ring (fig. 2, item 151 creates a sealed connection between items 153 and 152). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the connection base in Campbell as modified Bian with a annular positioning step, a cooperation step, and a seal ring as in Tang, because a annular positioning step, a cooperation step, and a seal ring allows the separation component drives the wiping or scraping assembly of the to move synchronously with the dust cup to make cleaning of the filter more convenient and quicker for the user (pages 1). 
Claims 10-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell-Hill (US 2019/0200824), hereinafter Campbell, in view of Bian (CN 108814420).
Regarding Claim 10, Campbell discloses or teaches a gun-shaped main body (fig. 1, indicated by item 4); a main machine mounted on the main body (fig. 1, indicated by items 3 and 7); a dust cup (fig. 1, item 21); a removable cyclone separation unit (fig. 1, item 20) arranged in the dust cup; and a dust scraping device (fig. 2C above, items 25 & 25A), an engagement structure (fig. 2A-2C, items 34 is coupled to the item 20 which outer wall is coupled to item 25, para. [0037] and [0042]); the dust scraping device comprises a dust scraping member (fig. 2C above, items 25 & 25A), and the dust scraping member has a connection portion (fig. 2C above, items 25A) extending in a removal direction of the cyclone separation unit, and a dust scraping portion (fig. 2C above, items 25) extending to an interior of the dust cup and slidably abutting against the cyclone separation unit (fig. 2A-2C); the dust scraping device is mounted at the dust cup, and the dust scraping portion scrapes off at least part of debris on an outer side of the cyclone separation unit when the cyclone separation unit is removed from the dust cup (figs. 2A-2C & 5A-5C, para. [0032, 0037-0040]).  
 Campbell does not explicitly state or show the dust scraping portion extending in a direction perpendicular to the removal direction.  However, Bian teaches the dust scraping portion extending in a direction perpendicular to the removal direction (fig. 6, item 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dust scraping portion in Campbell with the dust scraping portion extending in a direction perpendicular to the removal direction as in Bian, because having the dust scraping portion extending in a direction perpendicular to the removal direction allows for a larger contact surface of the scraping portion on the filter when perpendicular to the removal direction which allows better cleaning of the filter.
Regarding Claim 11, Campbell discloses or teaches a skirt partitioning device (fig. 1, item 24) mounted at a bottom of the cyclone separation unit, wherein the skirt partitioning device comprises an annular inner ring (fig. 1, indicated by item 26) and an annular skirt main body (figs. 1, item 24, para. [0032-0034, 0038-0043]).  
Regarding Claim 12, Campbell discloses or teaches a root coupled (fig. 1, next to item 26) to the inner ring and an edge part (fig. 1, next to item 27) at an end, away from the inner ring, of the skirt main body, and the edge part has a diameter greater (fig. 1, para. [0033]) than the root.  
Regarding Claim 13, Campbell discloses or teaches a plurality of collapsing portions (fig. 1, item 29) are formed on the skirt main body and arranged at intervals in a peripheral direction of the skirt main body, and each of the collapsing portions has a strip-shaped structure extending in a radial direction of the skirt main body.  
Regarding Claim 14, Campbell discloses or teaches the collapsing portions protrude on a first side surface of the skirt main body relative to the skirt main body and are recessed on a second side surface of the skirt main body relative to the skirt main body, in a thickness direction of the skirt main body (fig. 1, item 29, para. [0033, 0040, 0042-0043]).  
Regarding Claim 17, Campbell discloses or teaches a first arc-shaped connection portion (fig. 3A-3B, the space between items 28 indicated by item 24 arrow) is formed on a first side of each collapsing portion in the peripheral direction of the skirt main body, and a second arc-shaped connection portion (fig. 4A-4B, the space between items 28 indicated by item 24) is formed on a second side of each collapsing portion.  
Regarding Claim 18, Campbell discloses or teaches skirt partitioning device forms an angle towards an outer wall of a dust cup and extends away from a central axis (fig. 1, item 24, para. [0032-0034, 0038-0043]).  
Regarding Claim 19, Campbell discloses or teaches the dust cup comprises a cylindrical main body; a dust cup end cover (fig. 1, item 32) covering a first end cylindrical main body, and an open portion is arranged on a second end of the cylindrical main body (fig. 2C above, item Z1).    
Regarding Claim 20, Campbell discloses or teaches the skirt main body is made of an elastically deformable material (fig. 1, abstract and para. [0006-0021], deformable material such as molded rubber).  
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Bian as applied to claim 14, in further view of Stredak et al. (US 2012/0148332), hereinafter Stredak.
Regarding Claim 15, Campbell as modified by Bian does not explicitly state or show wherein a wiper of the filter main body is gradually reduced from the root to the edge part. However, Stredak teaches a wiper of the filter main body is gradually reduced from the root to the edge part (fig. 11, teaches the use of a wiper to remove material). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify skirt main body Campbell as modified by Bian with reduction in thickness from the root to the edge part as in Stredak, by reduction in thickness from the root to the edge part of the skirt main body to remove excess material from an item.
Regarding Claim 16, Campbell as modified by Bian does not explicitly state or show wherein a wiper of the filter main body is gradually reduced from the root to the edge part. However, Stredak teaches a wiper of the filter main body is gradually reduced from the root to the edge part (fig. 11, teaches the use of a wiper to remove material). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify skirt main body Campbell as modified by Bian with reduction in thickness from the root to the edge part as in Stredak, by reduction in thickness from the root to the edge part of the skirt main body to remove excess material from an item.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached form PTO-892.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Brady whose telephone number is (571) 270-5176.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY BRADY/Examiner, Art Unit 3723




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723